DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-9 (and new claim 16), in the reply filed on 9/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the second washing machine” and “the first and second washing machines”.  There is insufficient antecedent basis for these limitations in the claim.  It is assumed that “machine” should refer to “unit.”
Claim 7 recites that the controller controls the second unit “to perform washing again.”  A starting and stopping of washing has been recited, so it is unclear how washing could be performed “again” if it has not previously been started and stopped.
Claim 9 recites the limitation "the motor of the first washing unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 contains grammatical error(s) and cannot be completely understood.  It is assumed that the word “which” is not present in the claim.
Remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110041258 by Ko et al. in view of KR20100019093A by Chung et al.
As to claim 1, Ko teaches a laundry processing machine comprising a first washing unit 11 (fig. 1) that can perform independent washing (para. 41); a first controller 601 to control the first washing unit (para. 54); a second washing unit 12 installed on an upper portion of the first washing unit to be in contact with the first washing unit, and performs independent washing (para. 41); and a second controller 602 that can control rotation speed (para. 56) of a motor 102 of the second washing unit (para. 57), wherein a capacity of the first washing unit 11 is larger than a capacity of the second washing unit 12 (fig. 2), and the first and second washing units are disposed vertically (fig. 2).
Ko does not teach a vibration sensor disposed in a contact portion of the washing units.  However, one of ordinary skill in the art would have recognized as obvious to modify the laundry machine taught by Ko to have the claimed vibration sensor.  Chung teaches that a vibration sensor advantageously allows for measurement of an amount of vibration so that a drum speed can be controlled to prevent resonance (ll. 49-52).  Chung further teaches that disposing a vibration sensor 110 on a bottom surface of a leg 40 (see fig. 2) of a washing unit allows for a more accurate measurement of vibration since resonance of the floor can be taken into account (ll. 89-95).  Based on these teachings of Chung, one of ordinary skill in the art would have recognized as obvious to modify the laundry machine of Ko so that a vibration sensor is disposed on the bottom of a leg of the second washing unit 12 (see fig. 2), which would be in a contact portion of the first and second washing units.  One of ordinary skill in the art would have understood that this would allow for accurate measurement of vibration of the second unit since it would take into account resonance from the first washing unit on which it is installed.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, upon the obvious modification discussed above, the vibration sensor would be capable of detecting a stack state (note that Chung teaches that its vibration sensor may be a strain gauge, ll. 89).
As to claim 3, the second controller is capable of decreasing or stopping the rotation speed of the second unit when a vibration amount is equal to or greater than a set value (see Chung, ll. 145-149).
As to claim 4, the first controller is capable of decreasing or stopping the rotation speed of the first unit when a vibration amount is equal to or greater than a set value (see Chung, ll. 145-149).
As to claim 5, the first controller is capable of decreasing or stopping the rotation speed of the first unit when the vibration amount after the second controller decreases or stops the rotation of the second unit is equal to or greater than a set value.
As to claim 6, the second controller is capable of stopping the motor of the second unit when the vibration amount is equal to or greater than the set value after the rotation speed of the motor of the second unit is decreased and a set time is elapsed.
As to claim 7, the second controller is capable of controlling the second unit to perform washing again when the vibration amount is less than the set value after the motor of the second unit is stopped and the set time is elapsed.
As to claim 8, the second controller is capable of decreasing or stopping the rotation speed of the motor of the second unit when either of the first or second units is in an unbalance state.
As to claim 9, the first controller is capable of decreasing or stopping the rotation speed of the motor of the first unit when either of the first or second units is in an unbalance state.
As to claim 16, the second controller is capable of decreasing or stopping rotation speed of the motor of the second unit when the first and second units are performing washing.

Note on Intended Use
Applicant is advised that claims of the instant application cite structural limitations with intended uses as further limitations of the subject matter.  If prior arts disclose all claimed structural limitations so that the structural limitations of the arts are capable to operate in desired functions as required, the prior art would anticipate or teach the claimed structural limitations.  Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey, 152 USPQ 235, 238.  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during the intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711